Citation Nr: 0740536	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  05-27 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus. 
 
2.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities secondary to diabetes 
mellitus. 
 
3.  Entitlement to service connection for erectile 
dysfunction secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1972.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a November 2004 
rating decision of the VA Regional Office in St. Louis, 
Missouri that denied service connection for hypertension, 
peripheral neuropathy of the upper extremities, and erectile 
dysfunction, to include as secondary to service-connected 
diabetes mellitus.  

In the substantive appeal received in August 2005 and in 
correspondence dated in October 2006, the veteran requests 
service connection for peripheral neuropathy of the lower 
extremities.  This matter is not properly before the Board 
for appellate review and it is referred to RO for appropriate 
consideration. 

Following review of the record, the issues of entitlement to 
service connection for peripheral neuropathy of the upper 
extremities, and erectile dysfunction, both to include as 
secondary to service-connected diabetes mellitus, are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


FINDINGS OF FACT

1.  Hypertension was first clinically demonstrated many years 
after discharge from active duty.

2.  The clinical evidence shows that hypertension preceded 
the onset of diabetes by approximately 10 years and is not 
secondary thereto.

3.  There is no competent clinical evidence that shows that 
hypertension has been made worse by service-connected 
diabetes.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, 
may not be presumed to have been incurred therein, and is not 
proximately due to or the result of service-connected 
diabetes mellitus.  §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103, 5107A (West 2002 & Supp 2007); 38 C.F.R. §§ 3.307, 
3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.  

Preliminary Considerations - Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was promulgated in 
November 2000, and has imposed duties on VA to provide notice 
and assistance to claimants in order to help them 
substantiate their claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim. 38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2007).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2007).  Considering the record in light of 
the duties imposed by the VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim of 
entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus, has been 
accomplished.  As evidenced by the statements of the case, 
the appellant has been notified of the laws and regulations 
governing entitlement to the benefit sought, and informed of 
the ways in which the current evidence has failed to 
substantiate the claim.

The Board finds that the statutory and regulatory requirement 
that VA notify a claimant of what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
obtained by VA, has been met. 38 U.S.C.A. § 5103(a); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159).  In a letter dated in March 2004, the RO informed 
the appellant of what the evidence had to show to 
substantiate the claim, what medical and other evidence the 
RO needed from him, what information or evidence he could 
provide in support of the claim, and what evidence VA would 
try to obtain on his behalf.  Such notification has fully 
apprised the appellant of the evidence needed to substantiate 
the claim.  He was also advised to submit relevant evidence 
or information in his possession. 38 C.F.R. § 3.159(b).  The 
appellant was also notified regarding the criteria for rating 
a disability or an award of an effective date should service 
connection be granted. See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claim of entitlement to service connection 
for hypertension, to include as secondary to diabetes 
mellitus.  Extensive VA clinical records dating from 1990 
have been retrieved and associated with the claims folder.  
Private records have received and reviewed.  The appellant 
was afforded a VA examination in August 2004, to include a 
clinical opinion.  The Board finds that further assistance 
from VA would not aid the veteran in substantiating the claim 
of entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus.  Therefore, VA 
does not have a duty to assist that is unmet with respect to 
this issue on appeal ( See 38 U.S.C.A. § 5103A (a) (2); see 
also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991)) and it 
is ready to be considered on the merits.



Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  To establish service connection, there must be 
evidence of an etiological relationship between a current 
disability and active military service. See Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992), citing Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2007).

Service connection may also be granted for a disability that 
is proximately due to or the result of an established 
service-connected disorder. 38 C.F.R. § 3.310 (2007). This 
includes disability made chronically worse by service-
connected disability. Allen v. Brown, 7 Vet. App. 439 (1995).

Where a veteran continuously served 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and hypertension becomes manifest to a degree of at 
least 10 percent within one year from the date of termination 
of service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such a disorder during the period of service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp 
2007); 38 C.F.R. §§ 3.307, 3.309 (2007).

Factual background and legal analysis

The service medical records show that a blood pressure 
reading of 130/80 was recorded on service separation 
examination in September 1972.  No elevated reading were 
shown during service.  No diagnosed high blood pressure is 
documented in the record until February 1992, almost 20 years 
after separation from service, when VA outpatient records 
reported the "new onset" of such.  He was prescribed 
medication.  Consequently, there is no objective or 
verifiable evidence that the veteran developed hypertension 
during service, or within one year of discharge from active 
duty.  Therefore, service connection for hypertension is 
denied on a direct and presumptive basis. See 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).

The veteran does not contend, however, that hypertension 
began during service or within one year thereof.  Rather he 
asserts that hypertension is secondary to service-connected 
diabetes mellitus or has been aggravated thereby.  Review of 
the extensive post service private and VA outpatient records 
does not indicate that diabetes was diagnosed until at least 
the early 2000s when a private examiner noted the "new 
onset" of such.  On VA examination in August 2004 with an 
October 2004 addendum, the VA examiner stated that the 
veteran was known to have hypertension several years prior to 
diabetes mellitus, type 2, and that it was less likely than 
not caused by or the result of diabetes.  This opinion has 
not been contradicted by any other clinical evidence in the 
record.  

It is the province of trained health care providers to enter 
conclusions that require medical expertise such as opinions 
as to diagnosis and causation. Jones v. Brown, 7 Vet. App. 
134, 137 (1994).  Thus, the VA examiner's opinion strongly 
militates against a finding that hypertension is secondary to 
the service-connected diabetes mellitus.  The examiner is 
shown to have reviewed the record in forming this opinion.  
While the veteran and his representative also contend that 
there is a possibility that hypertension has been made worse 
by diabetes pursuant to the holding in Allen, supra, the 
record contains no competent medical evidence showing any 
findings linking hypertension to service-connected diabetes 
on any basis.  A VA outpatient clinic record in October 2003 
noted that hypertension was well-controlled, and none of the 
extensive medical records refer to uncontrolled high blood 
pressure or exacerbation of hypertension.  The Board points 
out that the veteran cannot support the claim on the basis of 
his assertions alone.  As a layperson without medical 
training and expertise, he is not competent to provide an 
opinion on this matter. See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992). See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  Under the circumstances, service connection for 
hypertension secondary diabetes mellitus must also be denied.  
See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 
(1995).

The preponderance of the evidence is against the claim.


ORDER

Service connection for hypertension, to include as secondary 
to diabetes mellitus, is denied.


REMAND

Review of the record discloses that following the most recent 
supplemental statement of the case in October 2006,  VA 
clinical records dated between August and September 2007 were 
received showing treatment for upper extremity symptomatology 
that was diagnosed as likely neuropathy.  This evidence is 
pertinent to the claim of entitlement to service connection 
for peripheral neuropathy of the upper extremities on appeal.  
The veteran has not waived consideration by the agency of 
original jurisdiction and the Board cannot consider this 
evidence in the first instance. See 38 C.F.R. §§ 19.38(b) 
(3), 20.1304(c) (2007).  Therefore, due process requires that 
this case be returned to the RO for a supplemental statement 
of the case. 

The record reflects that an assessment of erectile 
dysfunction was recorded in private treatment records dated 
in April 2001 for which the veteran was prescribed 
medication.  The VA examiner in October 2004 ascribed 
erectile dysfunction to hypertension and medication taken 
therefor on the basis that he was known to have hypertension 
years prior to the onset of diabetes.  The Board observes, 
however, that diabetes was not diagnosed long after 
complaints of erectile dysfunction were recorded.  Moreover, 
the veteran asserts that he was told that he had borderline 
diabetes prior to his being placed on medication.  It is 
shown that there is no clinical opinion as to whether 
diabetes is a factor in the veteran's erectile dysfunction.

Additionally, VA outpatient clinic notes dated between August 
and September 2007 now indicate that the veteran may have 
peripheral neuropathy of the upper extremities and that it 
may be related to diabetes.  The Board observes, however, 
that on VA examination in September 2004, following nerve 
conduction studies, the veteran was determined to have right 
carpal tunnel syndrome.  On the October 2004 VA examination 
addendum, the examiner stated that the veteran did not have 
peripheral neuropathy, and opined that the symptoms in the 
right hand were not related to diabetes mellitus.  The 
evidence thus shows that with receipt of the VA outpatient 
records dated between August and September 2007, there is a 
clear conflict or discrepancy in the findings such that the 
case should be remanded for additional examination and a 
clarifying opinion.

In correspondence dated in October 2006, the Statement of 
Accredited Representative of Appealed Case dated in December 
2006, and in the Informal Hearing Presentation dated in May 
2007, the appellant and his representative request that the 
veteran be scheduled for a medical examination, to include 
consideration of Allen v. Brown, 7 Vet. App. 439 (1995) (with 
respect to non-service-connected disorders made chronically 
worse by service-connected disability).  The Board agrees 
that a specialist examination in endocrinology should be 
performed to determine if the veteran now has peripheral 
neuropathy and erectile dysfunction that are causally related 
to or have been made chronically worse by service-connected 
diabetes mellitus.

The fulfillment of the VA's statutory duty to assist the 
veteran includes providing additional VA examination by a 
specialist when warranted, and conducting a thorough and 
contemporaneous medical examination, including a medical 
opinion which takes into account the records of prior medical 
treatment, so that the disability evaluation will be a fully 
informed one. See Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

The Board also observes that veteran appears to receive 
regular VA outpatient follow-up.  The most recent records 
date through September 4, 2007.  As VA has notice of the 
existence of additional VA records, they must be retrieved 
and associated with the other evidence already on file. See 
Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. 
Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. 
App. 69 (1995).

Under the circumstances, the case is REMANDED for the 
following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development 
actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 
2002 & Supp. 2007), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2007), and any 
other legal precedent are fully 
complied with and satisfied since 
the most recent duty-to-assist 
letter dated in March 2004.

2.  All VA clinical records dating 
from September 5, 2007 should be 
retrieved and associated with the 
claims folder.  

3.  After a reasonable period of 
time for receipt of additional 
records, the veteran should be 
scheduled for an examination by a 
VA specialist in endocrinology.  
The claims folder and a copy of 
this remand should be provided to 
the examiner for review in 
connection with the examination.  
The examiner must indicate whether 
or not the claims folder was 
reviewed.  All indicated tests and 
studies deemed necessary should be 
conducted and clinical findings 
should be reported in detail.  The 
examination report should reflect 
consideration of the veteran's 
documented medical history, 
current complaints, and other 
assertions, etc.

Based on a thorough review of the 
evidence of record and the 
physical examination findings, the 
examiner should provide an opinion 
with complete rationale as to 
whether it is at least as likely 
as not (50 percent probability or 
better) that the veteran now has 
peripheral neuropathy of the upper 
and lower extremities and erectile 
dysfunction that are caused by, 
related to or have been made 
chronically worse by service-
connected diabetes mellitus.  If 
aggravation is found, the examiner 
should offer an assessment of the 
extent of additional disability 
resulting from aggravation by 
diabetes mellitus.  The opinion 
should be set forth in detail.

4.  The veteran must be given 
adequate notice of the 
examination, to include advising 
him of the consequences of failure 
to report under 38 C.F.R. § 3.655 
(2007).  If he fails to appear for 
the examination, this fact should 
be noted in the file.

5.  The RO should ensure that the 
medical report requested above 
complies with this remand, 
especially with respect to the 
instructions to provide the 
requisite findings and opinion.  
If the report is insufficient, or 
if any requested action is not 
taken or is deficient, it should 
be returned to the examiner for 
corrective action. See Stegall v. 
West, 11 Vet. App. 268 (1998).

6.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issues on appeal.  If the benefits 
are not granted, the appellant and 
his representative should be 
provided a supplemental statement 
of the case and afforded an 
opportunity to respond before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


